Case: 14-14836   Date Filed: 07/28/2015    Page: 1 of 3


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14836
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:14-cr-00157-SDM-TBM-1



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

RONALD DEANDREA SOLOMON,

                                               Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 28, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-14836     Date Filed: 07/28/2015    Page: 2 of 3


      Ronald Deandra Solomon appeals his conviction for possession of a firearm

by a convicted felon. 18 U.S.C. §§ 922(g)(1), 924(e). Solomon challenges the

sufficiency of his indictment and the denial of his motion for a judgment of

acquittal. We affirm.

      Solomon’s challenges to the sufficiency of his indictment fail. Solomon

argues that his indictment is factually insufficient, but he waived that challenge to

his indictment by failing to “raise [it] before trial,” Fed. R. Crim. P. 12(b)(3). See

United States v. Pacchioli, 718 F.3d 1294, 1307 (11th Cir. 2013). Solomon also

argues that his indictment is deficient because it charged him in the conjunctive

with “possess[ing] in and affecting” instead of in the disjunctive as provided in

section 922(g), but an indictment does not have to recite verbatim the language of

the statute, United States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998).

Solomon’s indictment stated that his conduct violated “Section 922(g)(1),” which

was sufficient to inform him of the charge against him. And the indictment

described the firearm that Solomon possessed, “a Glock, Model 19, 9 millimeter

pistol,” and the date and place where he committed the offense, which enabled him

to prepare and present a defense and to avoid a second prosecution for the same

offense. See United States v. Woodruff, 296 F.3d 1041, 1046 (11th Cir. 2002).

      Solomon argues that he was entitled to a judgment of acquittal, but his

arguments are foreclosed by our precedents. Solomon argues that section 922(g) is


                                           2
              Case: 14-14836     Date Filed: 07/28/2015   Page: 3 of 3


an unconstitutional exercise by Congress of its power under the Commerce Clause

to purely intrastate conduct, under United States v. Lopez, 514 U.S. 549, 115 S. Ct.
1624 (1995), but unlike the statute in Lopez, section 922(g) “contains an express

jurisdictional requirement,” United States v. Jordan, 635 F.3d 1181, 1189 (11th

Cir. 2011). Solomon also argues that his firearm did not “substantially affect”

interstate commerce because he possessed it briefly in a residential parking lot, but

a convicted felon violates section 922(g)(1) if the firearm that he possesses

traveled previously in interstate commerce, see United States v. Wright, 607 F.3d
708, 715–16 (11th Cir. 2010); United States v. Scott, 263 F.3d 1270, 1273–74

(11th Cir. 2001); United States v. McAllister, 77 F.3d 387, 390 (11th Cir. 1996).

The district court did not err by convicting Solomon when he stipulated that his

firearm “was manufactured in Austria and . . . traveled in and affected interstate

and foreign commerce prior to” reaching him in Florida.

      We AFFIRM Solomon’s conviction.




                                          3